


Exhibit 10.3

 

THE MACERICH COMPANY

 

2013 DEFERRED COMPENSATION PLAN

 

FOR EXECUTIVES

 

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY
2013 DEFERRED COMPENSATION PLAN
FOR EXECUTIVES

 

The Macerich Company, a Maryland corporation, previously has adopted The
Macerich Company 2005 Deferred Compensation Plan For Executives, as amended (the
“2005 Executive Plan”) and The Macerich Company 2005 Deferred Compensation Plan
For Senior Executives, as amended (the “2005 Senior Executive Plan,” and
together with the 2005 Executive Plan, the “2005 Plans”), to provide
supplemental retirement income benefits for Company executives and senior
executives through deferrals of salary and bonuses.  By this document, and
pursuant to Section 9.4 of the 2005 Executive Plan and Section 10.4 of the 2005
Senior Executive Plan, The Macerich Company hereby amends and restates the 2005
Plans as The Macerich Company 2013 Deferred Compensation Plan (the “Plan”),
generally effective January 1, 2013 (the “Effective Date”), except as otherwise
set forth herein, and except that Sections 3.3 and 4.3 of the Plan shall be
effective October 1, 2012.  The Plan is intended, and shall be interpreted, to
comply in all respects with Code Section 409A and those provisions of ERISA
applicable to an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly compensated
employees.”

 

ARTICLE I
TITLE AND DEFINITIONS

 

1.1                               “Account” or “Accounts” shall mean the
bookkeeping account or accounts established under this Plan pursuant to
Article 4.

 

1.2                               “Alternate Payee” shall mean a spouse, former
spouse, child or other dependent of a Participant, who has the right to receive
all or a portion of the Participant’s Accounts under this Plan pursuant to a
Domestic Relations Order.

 

1.3                               “Base Salary” shall mean a Participant’s base
salary, excluding incentive and discretionary bonuses, commissions,
reimbursements and other non-regular remuneration, received from the Company
before reduction for any contributions to or deferrals under this Plan or any
other pension, deferred compensation or benefit plan sponsored by the Company,
including but not limited to, plans described in Code Section 125 and Code
Section 401(k).

 

1.4                               “Beneficiary” or “Beneficiaries” shall mean
the person, persons or entity designated as such pursuant to Section 7.1.

 

1.5                               “Board” shall mean the Board of Directors of
The Macerich Company.

 

1.6                               “Bonus” shall mean any amount paid to the
Participant by the Company in the form of discretionary or incentive
compensation before reduction for any contributions to or deferrals under this
Plan or any other pension, deferred compensation or benefit plan sponsored by
the Company, including but not limited to, plans described in Code Section 125
and Code Section 401(k), and before reduction for any cash bonus amount elected
to be received in the form of an equity award and without regard to any premium
for electing any such equity award.

 

--------------------------------------------------------------------------------


 

1.7                               “Change in Control” shall mean the first
occurrence of any of the following events on or after the Effective Date:

 

(a)                                 the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (such individual, entity,
or group, a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of stock possessing 33% or more of the
combined voting power of the then-outstanding voting securities of The Macerich
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition, the following acquisitions shall not constitute a Change in
Control; (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or
successor or (D) any acquisition by a Person having beneficial ownership of more
than 50% of the Outstanding Company Voting Securities prior to the acquisition;

 

(b)                                 individuals who, as of any date (the
“Initial Date”) on or after the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason, at any time within 12 months following
the Initial Date, to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Initial Date
whose election, or nomination for election by the stockholders of The Macerich
Company, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (including for these purposes, the new members
whose election or nomination was so approved, without counting the member and
his predecessor twice) shall be considered as though such individual were a
member of the Incumbent Board;

 

(c)                                  consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving The Macerich Company or any of its subsidiaries, or the acquisition of
assets or stock of another entity by The Macerich Company or any of its
subsidiaries (each, a “Business Combination”), in each case if, following such
Business Combination, any Person (excluding any entity resulting from such
Business Combination or a parent of any such entity or any employee benefit plan
(or related trust) of the Company or such entity resulting from such Business
Combination or parent of any such entity) beneficially owns, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of stock
of the entity resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such entity, except to the
extent that the ownership in excess of 50% existed prior to the Business
Combination; or

 

(d)                                 consummation of a sale or other disposition
of all or substantially all of the assets of The Macerich Company (an “Asset
Transfer”), other than a transfer to (A) one or more of the beneficial owners
(immediately before the Asset Transfer) of the then-outstanding shares of stock
of The Macerich Company (“Outstanding Company Stock”) in exchange for or with
respect to such Outstanding Company Stock of such beneficial owners, or (B) an
entity, 50% or more of the total value

 

2

--------------------------------------------------------------------------------


 

or voting power of which is owned, directly or indirectly, by The Macerich
Company, or (C) a Person that owns, directly or indirectly, 50% or more of the
total value or voting power of the Outstanding Company Stock, or (D) an entity,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by a Person described in the preceding clause (C).

 

Each event comprising a Change in Control is intended to constitute a “change in
ownership,” a “change in effective control” or a “change in the ownership of a
substantial portion of the assets” of The Macerich Company as such terms are
defined for purposes of Section 409A of the Code and such definition of “Change
in Control” as used herein shall be interpreted consistently therewith.

 

1.8                               “Code” shall mean the Internal Revenue Code of
1986, as amended, as interpreted by Treasury regulations and other applicable
authorities promulgated thereunder.

 

1.9                               “Committee” shall mean the person or persons
appointed by the Board to administer the Plan in accordance with Article 8.

 

1.10                        “Company” shall mean The Macerich Company, its
subsidiaries and successors and, where the context warrants, The Macerich
Partnership, L.P.; Macerich Management Company; Macerich Partners of Colorado
LLC; Queens Mall Limited Partnership; Queens Mall Expansion Limited Partnership;
WMAP, L.L.C.; Great Northern SPE, LLC; Rotterdam Square, LLC; and Wilton Mall,
LLC.

 

1.11                        “Company Matching Amounts” shall mean the amounts,
if any, determined by the Company, in its compete and sole discretion, pursuant
to Section 3.2.

 

1.12                        “Company Matching Accounts” shall mean the Accounts
maintained for each Participant pursuant to Section 4.2, which are credited with
Company Matching Amounts, if any, pursuant to Section 4.2(a) and adjusted for
earnings and losses and distributions pursuant to Section 4.2(b).

 

1.13                        “Compensation” shall mean Base Salary and Bonus for
services rendered by the Participant in a particular Plan Year.

 

1.14                        “Deferral Accounts” shall mean the Accounts
maintained for a Participant pursuant to Section 4.1, which, as elected by the
Participant pursuant to Section 3.1, are credited with the Participant’s
deferrals pursuant to Section 4.1(a) and adjusted for earnings and losses and
distributions pursuant to Section 4.1(b).

 

1.15                        “Distributable Amount” shall mean the balance in the
applicable Account as determined under Article 4.

 

1.16                        “Domestic Relations Order” shall mean a “domestic
relations order” as such term is defined in Section 414(p)(1)(B) of the Code.

 

1.17                        “Earnings Rate” shall mean, for each Fund, an amount
equal to the net rate of gain or loss on the assets of such Fund, as determined
for each business day.

 

3

--------------------------------------------------------------------------------


 

1.18                        “Eligible Executive” shall mean a highly compensated
or management level employee of the Company meeting such criteria as the
Committee may establish for a Plan Year and selected by the Committee to be
eligible to participate in the Plan for such Plan Year.

 

1.19                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended, including Department of Labor and Treasury
regulations and other applicable authorities promulgated thereunder.

 

1.20                        “Financial Hardship” shall mean a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or a
dependent (as defined in Code Section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, (but shall in all events correspond to the meaning of the term
“unforeseeable emergency” under Code Section 409A(a)(2)(A)(vi)).

 

1.21                        “Fund” or “Funds” shall mean one or more of the
investments selected by the Committee pursuant to Section 3.3 of the Plan.

 

1.22                        “Hardship Distribution” shall mean an accelerated
distribution of benefits pursuant to Section 6.4 to a Participant who has
suffered a Financial Hardship.

 

1.23                        “Key Employee” shall mean any Participant who is a
“key employee” of the Company as defined in Code Section 416(i).

 

1.24                        “Participant” shall mean any Eligible Executive who
elects to defer Compensation under this Plan in accordance with Article 2.

 

1.25                        “Participant Elections” shall mean the forms or
procedures by which a Participant makes elections with respect to (1) voluntary
deferrals of his/her Compensation, (2) the investment Funds which shall act as
the basis for crediting of earnings on Account balances, and (3) the form and
timing of distributions from Accounts.  Participant Elections may take the form
of an electronic communication followed by appropriate confirmation according to
specifications established by the Committee.

 

1.26                        “Payment Date” shall mean the date on which a total
distribution of the Distributable Amount shall be made or the date on which
installment payments of the Distributable Amount shall commence.  A
Participant’s Payment Date shall be determined as set forth in Section 6.2.

 

1.27                        “Plan Year” shall mean the calendar year.

 

1.28                        “Scheduled Distribution” shall mean distribution on
or commencing on a Payment Date elected by the Participant for distribution of
amounts from a specified Deferral Account, as provided under Section 6.2(b).

 

1.29                        “Separation from Service” shall mean the date of the
cessation of the Participant’s provision of services to the Company as defined
under Code Section 409A for any

 

4

--------------------------------------------------------------------------------


 

reason whatsoever, whether voluntary or involuntary, including as a result of
the Participant’s Retirement, death or Disability.

 

ARTICLE II
PARTICIPATION

 

An Eligible Executive shall become a Participant in the Plan by completing and
submitting to the Committee the appropriate Participant Elections, including
such other documentation and information as the Committee may reasonably
request, during the enrollment period established by the Committee and ending
prior to the beginning of a Plan Year in which the Eligible Executive shall be
eligible to participate in the Plan.  Notwithstanding the foregoing, an
individual who becomes an Eligible Executive during a Plan Year may elect to
participate in the Plan during such Plan Year by completing and submitting to
the Committee the appropriate Participant Elections during an enrollment period
established by the Committee ending no later than the 30th day following the
date on which such individual first becomes an Eligible Executive. An election
filed in accordance with the preceding sentence shall be effective solely with
respect to Base Salary.

 

ARTICLE III
ELECTIONS

 

3.1                               Elections to Defer Compensation.

 

(a)                                 Form of Deferral Elections.  A Participant
may only elect to defer Compensation attributable to services provided after the
time an election to defer is made.  Elections to defer shall take the form of a
whole percentage of Base Salary and/or a whole percentage Bonuses or a whole
percentage of Bonuses in excess of a fixed dollar amount for a Plan Year, with
the percentage in each case not to exceed

 

(1)                                 85% of Base Salary, and

 

(2)                                 85% of Bonuses (or Bonuses in excess of a
fixed dollar amount).

 

(b)                                 Duration of Compensation Deferral Election. 
An Eligible Executive’s initial election to defer Compensation shall be made
during the applicable enrollment period specified in Article II.  A Participant
may increase, decrease, terminate or recommence a deferral election with respect
to Compensation for any subsequent Plan Year by filing a Participant Election
during the enrollment period established by the Committee prior to the beginning
of such subsequent Plan Year, which election shall be effective on the first day
of such subsequent Plan Year.  In the absence of an affirmative election by the
Participant to the contrary, the deferral election for a Plan Year shall
continue in effect for each subsequent Plan Year.  After the beginning of the
Plan Year, deferral elections with respect to Compensation for services
performed during such Plan Year shall be irrevocable, except that a Participant
may cancel such a deferral election (in a manner that shall comply with the
requirements of Code Section 409A and applicable authorities) in the event of
Financial Hardship.

 

(c)                                  401(k) Hardship Withdrawal Cancellation of
Election.  Notwithstanding the foregoing, in the event that an Eligible Employee
who has elected to defer Compensation for

 

5

--------------------------------------------------------------------------------


 

a Plan Year pursuant to this Section 3.1 receives a hardship withdrawal during
such Plan Year from a qualified cash or deferred arrangement described in
Section 401(k) of the Code (a “401(k) Plan”) maintained by the Company, the
Eligible Employee’s election to defer Compensation hereunder shall be cancelled
immediately upon such Eligible Employee’s receipt of such hardship withdrawal. 
No Eligible Employee may elect to defer Compensation pursuant to this
Section 3.1, and no such election shall take effect, if the election would
result in the deferral of Compensation within six (6) months after the Eligible
Employee has received a hardship withdrawal from a 401(k) Plan maintained by the
Company.

 

3.2                               Company Matching Amounts.  The Company, in its
complete and sole discretion, may provide Company Matching Amounts under the
Plan on behalf of the Participants for any Plan Year based on a percentage of
the amount of Compensation deferred by Participants under the Plan for such Plan
Year.  The Company shall determine and advise Participants of such percentage
for a Plan Year no later than the December 31 immediately preceding such Plan
Year.

 

3.3                               Investment Elections.

 

(a)                                 Participant Designation. At the time of
entering the Plan and/or of making the deferral election under the Plan, the
Participant shall designate, on a Participant Election provided by the
Committee, the Funds in which the Participant’s Account or Accounts shall be
deemed to be invested for purposes of determining the amount of earnings and
losses to be credited to each Account.  The Participant may specify that all or
any percentage of his or her Account or Accounts shall be deemed to be invested,
in whole percentage increments, in one or more of the Funds selected as
alternative investments under the Plan from time to time by the Committee
pursuant to subsection (b) of this Section 3.3.  A Participant may change the
designation made under this Section by filing a revised election in accordance
with procedures established by the Committee, on a Participant Election provided
by the Committee.

 

(b)                                 Investment Funds. From time to time, the
Committee may select, in its sole and absolute discretion, each of the types of
commercially available investments to be the Funds to be communicated to the
Participants pursuant to subsection (a) of this Section 3.3.  The Earnings Rate
of each such commercially available investment shall be used to determine the
amount of earnings or losses to be credited or charged to Participants’ Accounts
under Article IV.  A Participant’s choice among investments shall be solely for
purposes of calculation of the amount of earnings or losses to be credited or
charged to the Participant’s Accounts.  The Company shall have no obligation to
set aside or invest amounts as elected by the Participant.  Participants shall
have no more right to or interest in any investments that may be made by the
Company in the Funds or otherwise than any other unsecured general creditor of
the Company.

 

3.4                               Distribution Elections.

 

(a)                                 Initial Election.  At the time of making a
deferral election under the Plan, the Participant shall designate the Deferral
Account to which such deferrals are to be credited, and, if the Participant has
not previously done so, the Participant shall at such time designate the time
and form of distribution of all amounts credited to such Deferral Account and
any corresponding Company Matching Account (in each case, including all
subaccounts thereof and

 

6

--------------------------------------------------------------------------------


 

as adjusted for any earnings and losses thereon) from among the alternatives
specified in Sections 6.1 and 6.2.

 

(b)                                 New Election for Subsequent Deferrals.  A
new Deferral Account may be designated at the time of subsequent deferral
elections with respect to deferrals in Plan Years beginning after the election
is made, and, if the Participant has not previously done so, the Participant
shall at such time designate the time and form of distribution of amounts
credited to such new Deferral Account from among the alternatives specified in
Sections 6.1 and 6.2.

 

(c)                                  Election Change.  A distribution election
with respect to a previously established Deferral Account may be changed only
under the terms and conditions specified in Code Section 409A.  Except as
expressly provided in Article VI, no acceleration of a distribution is
permitted.  A subsequent election that delays payment or changes the form of
payment of a Deferral Account shall be permitted if and only if all of the
following requirements are met:

 

(1)                                 the new election does not take effect until
at least twelve (12) months after the date on which the new election is made;

 

(2)                                 in the case of payments made on account of
Separation from Service or a Scheduled Distribution, the new election delays
payment for at least five (5) years from the date that payment would otherwise
have been made, absent the new election; and

 

(3)                                 in the case of payments made according to a
Scheduled Distribution, the new election is made not less than twelve (12)
months before the date on which payment would have been made (or, in the case of
installment payments, the first installment payment would have been made) absent
the new election.

 

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment.  Election changes made pursuant
to this Section shall be made in accordance with rules established by the
Committee, and shall comply with all requirements of Code Section 409A and
applicable authorities.

 

ARTICLE IV
ACCOUNTS

 

4.1                               Deferral Accounts.  The Committee shall
establish and maintain up to five (5) Deferral Accounts for each Participant
under the Plan.  If, under the Plan, a Participant has deferred Compensation
relating to services performed prior to the Effective Date, one such Deferral
Account shall be designated the “pre-2013 Deferral Account,” which shall include
the Participant’s entire Deferral Account balance immediately prior to the
Effective Date and any deferred Compensation thereafter credited for services
performed by the Participant during any Plan Year beginning before the Effective
Date, in each case as adjusted for earnings and losses.  No amounts shall be
credited to the pre-2013 Deferral Account with respect to any Compensation for
services performed during any Plan Year beginning on or after the Effective
Date.  The pre-2013 Deferral Account shall be distributed at the time and in the
form determined under the terms of the 2005 Plans prior to their amendment and
restatement as of the Effective Date and applicable elections made under the
2005 Plans prior to the Effective Date, subject to any election modification
made thereafter pursuant to Section 3.4(b).  Each Participant’s Deferral

 

7

--------------------------------------------------------------------------------


 

Accounts shall be further divided into separate subaccounts (“Fund
Subaccounts”), each of which corresponds to a Fund elected by the Participant
pursuant to Section 3.3, and may be divided into other subaccounts for
administrative purposes.  A Participant’s Deferral Account shall be credited as
follows:

 

(a)                                 As soon as reasonably possible after amounts
are withheld and deferred from a Participant’s Compensation, the Committee shall
credit the Fund Subaccounts of the Participant’s applicable Deferral Account
with an amount equal to Compensation deferred by the Participant in accordance
with the Participant’s election under Section 3.3; that is, the portion of the
Participant’s deferred Compensation that the Participant has elected to be
deemed to be invested in a Fund shall be credited to the Fund Subaccount to be
invested in that Fund; and

 

(b)                                 Each business day, each investment fund
subaccount of a Participant’s Deferral Account shall be credited with earnings
or losses in an amount equal to that determined by multiplying the balance
credited to such Fund Subaccount as of the prior day, less any distributions
valued as of the end of the prior day, by the Earnings Rate for the
corresponding Fund as determined by the Committee pursuant to Section 3.3(b).

 

4.2                               Company Matching Account.  The Committee shall
establish and maintain a Company Matching Account for each Participant Deferral
Account under the Plan.  The Company Matching Account corresponding to the
pre-2013 Deferral Account shall be designated the “pre-2013 Matching Account,”
which shall include the Participant’s entire Company Matching Account balance
immediately prior to the Effective Date and any Company Matching Amount
thereafter credited pertaining to deferred Compensation for services performed
by the Participant during any Plan Year beginning before the Effective Date, in
each case as adjusted for earnings and losses.  No amounts shall be credited to
the pre-2013 Matching Account with respect to any Compensation for services
performed during any Plan Year beginning on or after the Effective Date.  The
pre-2013 Matching Account shall be distributed at the time and in the form
determined under the terms of the 2005 Plans prior to their amendment and
restatement as of the Effective Date and applicable elections made under the
2005 Plans prior to the Effective Date, subject to any election modification
made thereafter pursuant to Section 3.4(b).  A Participant’s Company Matching
Accounts shall be further divided into separate Fund Subaccounts corresponding
to the investment Fund elected by the Participant pursuant to Section 3.3(a).  A
Participant’s Company Matching Account shall be credited as follows:

 

(a)                                 As soon as reasonably possible after amounts
are withheld and deferred from a Participant’s Compensation, the Company shall
credit the Fund Subaccounts of the Participant’s applicable Company Matching
Account with an amount equal to the Company Matching Amount, if any, applicable
to the Participant’s Compensation so deferred, that is, the proportion of the
Company Matching Amount, if any, which the Participant has elected to be deemed
to be invested in a certain Fund shall be credited to the Fund Subaccount to be
invested in that Fund; and

 

(b)                                 Each business day, each Fund Subaccount of a
Participant’s Company Matching Account shall be credited with earnings or losses
in an amount equal to that determined by multiplying the balance credited to
such Fund Subaccount as of the prior day, less

 

8

--------------------------------------------------------------------------------


 

any distributions valued as of the end of the prior day, by the Earnings Rate
for the corresponding Fund as determined by the Committee pursuant to
Section 3.3(b).

 

4.3                               Trust.  The Company shall be responsible for
the payment of all benefits under the Plan.  The Company shall establish one or
more grantor trusts for the purpose of providing for payment of benefits under
the Plan and shall contribute to such grantor trust(s) each year an amount equal
to the aggregate Compensation deferred by all Participants under the Plan during
such year.  Such trust or trusts may be irrevocable, but the assets thereof
shall be subject to the claims of the Company’s creditors.  Benefits paid to a
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.

 

4.4                               Statement of Accounts.  The Committee shall
furnish each Participant with statements (electronic or otherwise) at least
quarterly setting forth the Participant’s Account balance as of the end of each
calendar quarter.

 

ARTICLE V
VESTING

 

5.1                               Vesting of Deferral Accounts.  Each
Participant shall be 100% vested at all times in amounts credited to the
Participant’s Deferral Account or Accounts.

 

5.2                               Vesting of Company Matching Accounts.  Each
Participant shall be 100% vested at all times in amounts credited to the
Participant’s Company Matching Account or Accounts.

 

ARTICLE VI
DISTRIBUTIONS

 

6.1                               Forms of Distribution.  The Distributable
Amount in each of the Participant’s Accounts shall be distributed in one of the
following forms:

 

(a)                                 A cash lump sum payable on the Payment Date;

 

(b)                                 A specified number of substantially equal
annual installments, not exceeding fifteen (15) annual installments, payable on
the Payment Date and each succeeding anniversary of the Payment Date during the
payment term;

 

(c)                                  Such other form as may be adopted by the
Committee in its sole and absolute discretion (which may include restricted
stock units under an equity incentive plan maintained by the Company), provided
that such form shall not apply to any Account in which all or any portion of the
balance in the Account relates to Compensation deferred with respect to any Plan
Year(s) commencing prior to the adoption of such form by the Committee.

 

6.2                               Payment Date.  The Payment Date shall be
determined for each of a Participant’s Accounts as follows:

 

(a)                                 Separation From Service.  Except to the
extent otherwise specified in an election properly made by the Participant for
one or more of the Participant’s Account, the

 

9

--------------------------------------------------------------------------------

 

Payment Date for each of the Participant’s Accounts shall be the first day of
the month immediately following the Participant’s Separation from Service;
provided, however, that if the Participant is a Key Employee and his or her
employment terminates for any reason other than death, then the Payment Date
shall be the first day of the seventh (7th) month commencing after the
Participant’s Separation from Service occurs.

 

(b)                                 Scheduled Distribution Date.  A Participant
may specify an alternative Payment Date for one or more of the Participant’s
Deferral Accounts and the corresponding Company Matching Account pursuant to an
election or elections made pursuant to Section 3.4; provided that deferrals of
Compensation for a given Plan Year may not be made to a Deferral Account with a
specified Payment Date that is earlier than two (2) years from the last day of
the Plan Year for which the deferrals are credited to the Participant’s Account.

 

6.3                                 Death Benefits.  In the event that a
Participant dies prior to the complete distribution of all amounts in the
Participant’s Accounts, the Company shall pay to the Participant’s Beneficiary a
death benefit equal to the Distributable Amount of such Accounts in a cash lump
sum on the Payment Date following the Participant’s death.  This Section 6.3
shall not apply to any pre-2013 Account.

 

6.4                                 Hardship Distribution.  Upon a finding that
a Participant has suffered a Financial Hardship, subject to compliance with Code
Section 409A the Committee may, at the request of the Participant, accelerate
distribution of benefits under the Plan in the amount reasonably necessary to
alleviate such Financial Hardship subject to the following conditions:

 

(a)                                  The request to take a Hardship Distribution
shall be made by filing a form provided by and filed with the Committee, and
providing such other information as the Committee may request.

 

(b)                                 The amount distributed pursuant to this
Section with respect to a Financial Hardship shall not exceed the amount
necessary to meet the immediate financial need created by such financial
hardship plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).

 

(c)                                  The amount determined by the Committee as a
Hardship Distribution shall be paid in a single cash lump sum as soon as
practicable after the end of the calendar month in which the Hardship
Distribution request is made and approved by the Committee.

 

6.5                                 Domestic Relations Order.  Notwithstanding
any other provision of the Plan, an Alternate Payee may receive payment of all
or any portion of a Participant’s Accounts at such time and in such form (from
among those set forth in Sections 6.1 and 6.2 or in an immediate lump sum
payment) as may be specified in or elected in accordance with a Domestic
Relations Order.

 

6.6                                 Change in Control.  In the event that a
Change in Control occurs before a Participant’s Account has been fully
distributed, the Participant’s Distributable Amount shall be

 

10

--------------------------------------------------------------------------------


 

paid in a single lump sum distribution on the first day of the fourteenth (14th)
month commencing after the month in which the Change in Control occurs; provided
that, the Participant may make a timely election to change the time and form of
distribution of one or more Accounts pursuant to Section 3.4(b), no later than
the last day of the month immediately following such Change in Control.  This
Section 6.6 shall not apply to any pre-2013 Account.

 

6.7                                 Small Benefit Exceptions.

 

(a)                                  Notwithstanding anything herein contained
to the contrary, if on the date that any installment payment is to be made to a
Participant (or to such a Participant’s Beneficiary) from the Participant’s
pre-2013 Account the total Distributable Amount in the Participant’s pre-2013
Account is less than $10,000, then the entire Distributable Amount remaining in
the Participant’s pre-2013 Account shall be paid in the form of a cash lump sum
to the Participant (or the Participant’s Beneficiary) on the date scheduled for
such installment payment.  This provision is intended to comply with Treasury
Regulations Section 1.409A-2(b)(2)(iii) and shall be administered and
interpreted accordingly.

 

(b)                                 Notwithstanding anything herein contained to
the contrary, at the sole discretion of the Committee exercised in writing as to
one or more Participants or categories of Participants, the total remaining
balance in all of the Participant’s Accounts of each such Participant shall be
paid in the form of a cash lump sum to the Participant (or, if applicable, the
Participant’s Beneficiary or Beneficiaries) on the date for such payment
specified in the Committee’s written exercise of such discretion (which payment
date shall be on or after the date of the Committee’s written exercise of such
discretion).  The Committee may exercise such discretion with respect to a
Participant’s Accounts only if the total remaining balance in all of such
Participant’s Accounts on the payment date is not greater than the then
applicable dollar amount under Code Section 402(g)(1)(B) ($17,000 for payment to
be made in 2012).  This provision is intended to comply with Treasury
Regulations Section 1.409A-3(j)(4)(v) and shall be administered and interpreted
accordingly.

 

ARTICLE VII

PAYEE DESIGNATIONS AND LIMITATIONS

 

7.1                                 Beneficiaries.

 

(a)                                  Beneficiary Designation.  The Participant
shall have the right, at any time, to designate any person or persons, including
a trustee, personal representative or other fiduciary, as Beneficiary (both
primary and contingent) to whom payment under the Plan shall be made in the
event of the Participant’s death.  The Beneficiary designation last submitted to
and acknowledged by the Committee during the Participant’s lifetime in the
format prescribed by the Committee shall be effective upon the Participant’s
death.

 

(b)                                 Absence of Valid Designation.  If a
Participant fails to designate a Beneficiary as provided above as to all or any
portion of the Participant’s Accounts, or if every person designated as
Beneficiary as to all or any portion of the Participant’s Accounts predeceases
the Participant or dies prior to complete distribution of the Participant’s
Accounts,

 

11

--------------------------------------------------------------------------------


 

then the Committee shall direct the distribution of such benefits to the
Participant’s surviving spouse, if any.  If the Participant has no surviving
spouse to receive any benefits payable in accordance with the preceding
sentence, then the Committee shall direct the distribution of such benefits to
the duly appointed and currently acting personal representative of the
Participant’s estate (which shall include either the Participant’s probate
estate or the Participant’s living trust).  In any case where there is no such
personal representative of the Participant’s estate duly appointed and acting in
that capacity within 90 days after the Participant’s death (or such extended
period as the Committee determines is reasonably necessary to allow such
personal representative to be appointed, but not to exceed 180 days after the
Participant’s death), then the Committee shall direct the distribution of such
benefits to the person or persons who can verify by affidavit or court order to
the satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder.

 

7.2                                 Payments to Minors.  In the event any amount
is payable under the Plan to a minor, payment shall not be made to the minor,
but instead be paid (a) to that person’s living parent(s) to act as custodian,
(b) if that person’s parents are then divorced, and one parent is the sole
custodial parent, to such custodial parent, to act as custodian, or (c) if no
parent of that person is then living, to a custodian selected by the Committee
to hold the funds for the minor under the Uniform Transfers or Gifts to Minors
Act in effect in the jurisdiction in which the minor resides.  If no parent is
living and the Committee decides not to select another custodian to hold the
funds for the minor, then payment shall be made to the duly appointed and
currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within 60 days after
the date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.

 

7.3                                 Payments on Behalf of Persons Under
Incapacity.  In the event that any amount becomes payable under the Plan to a
person who, in the sole judgment of the Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Committee may direct that such payment be made to any person found by the
Committee, in its sole judgment, to have assumed the care of such person.  Any
payment made pursuant to such determination shall constitute a full release and
discharge of any and all liability of the Committee and the Company under the
Plan.

 

7.4                                 Inability to Locate Payee.  In the event
that the Committee is unable to locate a Participant or Beneficiary within two
years following Payment Date specified for a Participant’s Deferral Account, the
amount allocated to the Participant’s Deferral Account shall be forfeited.  If,
after such forfeiture, the Participant or Beneficiary later claims such benefit,
such benefit shall be reinstated without interest or earnings.

 

ARTICLE VIII
LIFE INSURANCE FOR ELIGIBLE EXECUTIVES

 

8.1                                 Life Insurance Coverage.  In addition to
(and apart from) eligibility to defer Compensation under this Plan, each
Eligible Executive who undergoes such life insurance underwriting procedures as
may be required by the insurer and is determined to be insurable shall be
eligible for life insurance coverage in an amount equal to two times his or her
annual Base Salary (which amount may be offset by any group term life insurance
coverage provided by

 

12

--------------------------------------------------------------------------------


 

the Company).  Such coverage shall be pursuant and subject to the provisions of
Article VIII of the Company’s Deferred Compensation Plan for Senior Executives
(As Amended and Restated Effective as of January 1, 2003).

 

ARTICLE IX
ADMINISTRATION

 

9.1                                 Committee. The Plan shall be administered by
a Committee appointed by the Board, which shall have the exclusive right and
full discretion (a) to appoint agents to act on its behalf, (b) to select and
establish Funds, (c) to interpret the Plan, (d) to decide any and all matters
arising hereunder (including the right to remedy possible ambiguities,
inconsistencies, or admissions), (e) to make, amend and rescind such rules as it
deems necessary for the proper administration of the Plan and (f) to make all
other determinations and resolve all questions of fact necessary or advisable
for the administration of the Plan, including determinations regarding
eligibility for benefits payable under the Plan.  All interpretations of the
Committee with respect to any matter hereunder shall be final, conclusive and
binding on all persons affected thereby, including but not limited to the
Company and any Participant or Beneficiary.  The Committee shall interpret and
administer terms and provisions of the Plan in a uniform and nondiscriminatory
manner and in full accordance with any and all laws applicable to the Plan.  No
member of the Committee or agent thereof shall be liable for any determination,
decision, or action made in good faith with respect to the Plan.

 

9.2                                 Company Support.  To enable the Committee to
perform its functions, the Company shall supply full and timely information to
the Committee on all matters relating to the Compensation of all Participants,
their death or other cause of termination, and such other pertinent facts as the
Committee may require.  The Committee is authorized at the expense of the
Company to employ such legal counsel as it may deem advisable to assist in the
performance of its duties hereunder.  Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.

 

9.3                                 Committee Action.  The Committee shall act
at meetings by affirmative vote of a majority of the members of the Committee.
Any action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a written consent to the action is signed by all members
of the Committee and such written consent is filed with the minutes of the
proceedings of the Committee. A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant. The
Chairman or any other member or members of the Committee designated by the
Chairman may execute any certificate or other written direction on behalf of the
Committee.

 

9.4                                 Indemnification.  To the extent permitted by
applicable state law, the Company shall indemnify and save harmless the
Committee and each member thereof, the Board of Directors and any delegate of
the Committee who is an employee of the Company against any and all expenses,
liabilities and claims, including legal fees to defend against such liabilities
and claims arising out of their discharge in good faith of responsibilities
under or incident to the Plan, other than expenses and liabilities arising out
of willful misconduct. This indemnity shall not preclude such further
indemnities as may be available under insurance purchased by the

 

13

--------------------------------------------------------------------------------


 

Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

 

ARTICLE X
CLAIMS PROCEDURE

 

10.1                           Claims.  A person who believes that he or she is
being denied a benefit to which he or she is entitled under this Plan
(hereinafter referred to as “Claimant”) may file a written request for such
benefit with the Committee, setting forth his or her claim. The request must be
addressed to the Committee at the Company’s then principal place of business.
Within a reasonable period of time, but not later than 90 days after receipt of
a claim for benefits, the Committee or its delegate shall notify the Claimant of
any adverse benefit determination on the claim, unless special circumstances
require an extension of time for processing the claim. In no event may the
extension period exceed 90 days from the end of the initial 90-day period. If an
extension is necessary, the Committee or its delegate shall provide the Claimant
with a written notice to this effect prior to the expiration of the initial
90-day period. The notice shall describe the special circumstances requiring the
extension and the date by which the Committee or its delegate expects to render
a determination on the claim.

 

10.2                           Claim Decision.  In the case of an adverse
benefit determination, the Committee or its delegate shall provide to the
Claimant written or electronic notification setting forth in a manner calculated
to be understood by the Claimant: (i) the specific reason or reasons for the
adverse benefit determination, (ii) reference to the specific Plan provisions on
which the adverse benefit determination is based, (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why the material or information is necessary, and
(iv) a description of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse final
benefit determination on review.

 

10.3                           Request for Review.  Within 60 days after receipt
by the Claimant of notification of the adverse benefit determination, the
Claimant or his duly authorized representative, upon written application to the
Committee, may request that the Committee fully and fairly review the adverse
benefit determination. On review of an adverse benefit determination, upon
request and free of charge, the Claimant shall have reasonable access to, and
copies of, all documents, records and other information relevant to the
Claimant’s claim for benefits. The Claimant shall have the opportunity to submit
written comments, documents, records, and other information relating to the
claim for benefits. The Committee’s (or delegate’s) review shall take into
account all comments, documents, records, and other information submitted
regardless of whether the information was previously considered in the initial
adverse benefit determination.

 

10.4                           Review of Decision.  Within a reasonable period
of time, but not later than 60 days after receipt of such request for review,
the Committee or its delegate shall notify the Claimant of any final benefit
determination on the claim, unless special circumstances require an extension of
time for processing the claim. In no event may the extension period exceed
60 days from the end of the initial 60-day period. If an extension is necessary,
the Committee or its delegate shall provide the Claimant with a written notice
to this effect prior to the expiration of

 

14

--------------------------------------------------------------------------------


 

the initial 60-day period. The notice shall describe the special circumstances
requiring the extension and the date by which the Committee or its delegate
expects to render a final determination on the request for review. In the case
of an adverse final benefit determination, the Committee or its delegate shall
provide to the Claimant written or electronic notification setting forth in a
manner calculated to be understood by the Claimant: (i) the specific reason or
reasons for the adverse final benefit determination; (ii) reference to the
specific Plan provisions on which the adverse final benefit determination is
based; (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for benefits; and (iv) a
statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse final benefit determination on
review.

 

ARTICLE XI
MISCELLANEOUS

 

11.1                           Amendment or Termination of Plan.  The Company
may, at any time, amend, modify, suspend or terminate the Plan in whole or in
part.  The Committee may amend the Plan to (a) ensure the Plan complies with the
requirements of Code Section 409A for the deferral of taxation on deferred
compensation to the time of distribution and (b) add provisions for changes to
the deferral elections and elections as to the time and manner of distributions
that comply with such requirements of Code Section 409A. Notwithstanding the
foregoing rights of the Company and the Committee to amend the Plan, no
amendment, modification, suspension or termination shall reduce any
Participant’s Account balances.  If the Company terminates the Plan, no further
amounts shall be deferred hereunder, and amounts previously deferred or
contributed to the Plan shall be paid in accordance with the provisions of the
Plan as scheduled and in effect prior to the Plan termination.  Notwithstanding
the forgoing, to the extent permitted under Code Section 409A and applicable
authorities, upon termination of the Plan the Company, in its sole discretion,
may accelerate distributions under such terms and conditions as may be
specifically authorized by Code Section 409A and applicable authorities.  In the
event that this Plan is terminated in accordance with the provisions of either
paragraph (A) or (B) of Treasury Regulations Section 1.409A-3(j)(4)(ix), each
Participant’s Distributable Amount shall be distributed to the Participant or,
in the event of his or her death, to his or her Beneficiary in a lump sum within
thirty (30) days following the date of termination; provided, however, if the
Plan is terminated under circumstances to which such provisions do not apply,
distributions to the Participants or their Beneficiaries shall be made on the
dates on which the Participants or their Beneficiaries would receive benefits
hereunder without regard to the termination of the Plan or as otherwise required
or permitted by applicable law.  Notwithstanding the foregoing, if amounts
deferred under the Plan have become taxable to Participants as of the date of
the Plan termination, distributions shall be made as soon as practicable
following the termination of the Plan.

 

11.2                           Unsecured General Creditor. The benefits paid
under the Plan shall be paid from the general assets of the Company, and the
Participant and any Beneficiary or their heirs or successors shall be no more
than unsecured general creditors of the Company with no special or prior right
to any assets of the Company for payment of any obligations hereunder. It is the
intention of the Company that this Plan be unfunded for purposes of ERISA and
the Code.

 

15

--------------------------------------------------------------------------------


 

11.3                           Restriction Against Assignment. The Company shall
pay all amounts payable hereunder only to the person or persons designated by
the Plan and not to any other person or entity.  No part of a Participant’s
Accounts shall be liable for the debts, contracts, or engagements of any
Participant, Beneficiary, or their successors in interest, nor shall a
Participant’s Accounts be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, sell, transfer, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner
whatsoever.  If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any distribution or payment from the Plan,
voluntarily or involuntarily, the Committee, in its discretion, may cancel such
distribution or payment (or any part thereof) to or for the benefit of such
Participant, Beneficiary or successor in interest in such manner as the
Committee shall direct.

 

11.4                           Withholding. The Participant shall make
appropriate arrangements with the Company for satisfaction of any federal, state
or local income tax withholding requirements, Social Security and other employee
tax or other requirements applicable to the granting, crediting, vesting or
payment of benefits under the Plan. There shall be deducted from each payment
made under the Plan or any other Compensation payable to the Participant (or
Beneficiary) all taxes which are required to be withheld by the Company in
respect to such payment or this Plan.  The Company shall have the right to
reduce any payment (or other Compensation) by the amount of cash sufficient to
provide the amount of said taxes.

 

11.5                           Receipt or Release.  Any payment made in good
faith to a Participant or the Participant’s Beneficiary shall, to the extent
thereof, be in full satisfaction of all claims against the Committee, its
members and the Company.  The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

 

11.6                           Errors in Account Statements, Deferrals or
Distributions.  In the event an error is made in an Account statement, such
error shall be corrected on the next statement following the date such error is
discovered.  In the event of an error in deferral amount, consistent with and as
permitted by any correction procedures established under Code Section 409A, the
error shall be corrected immediately upon discovery by, in the case of an excess
deferral, distribution of the excess amount to the Participant, or, in the case
of an under deferral, reduction of other compensation payable to the
Participant.  In the event of an error in a distribution, the over or under
payment shall be corrected by payment to or collection from the Participant
consistent with any correction procedures established under Code Section 409A,
immediately upon the discovery of such error. In the event of an overpayment,
the Company may, at its discretion, offset other amounts payable to the
Participant from the Company (including but not limited to salary, bonuses,
expense reimbursements, severance benefits or other employee compensation
benefit arrangements, as and to the extent allowed by law and subject to
compliance with Code Section 409A) to recoup the amount of such overpayment(s).

 

11.7                           Employment Not Guaranteed.  Nothing contained in
the Plan nor any action taken hereunder shall be construed as a contract of
employment or as giving any Participant any right to continue the provision of
services in any capacity whatsoever to the Company.

 

16

--------------------------------------------------------------------------------


 

11.8                           Successors of the Company.  The rights and
obligations of the Company under the Plan shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.

 

11.9                           Notice.  Any notice or filing required or
permitted to be given to the Company or the Participant under this Agreement
shall be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, in the case of the Company, to the principal office of the
Company, directed to the attention of the Committee, and in the case of the
Participant, to the last known address of the Participant indicated on the
employment records of the Company.  Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.  Notices to the
Company may be permitted by electronic communication according to specifications
established by the Committee.

 

11.10                     Headings.  Headings and subheadings in this Plan are
inserted for convenience of reference only and are not to be considered in the
construction of the provisions hereof.

 

11.11                     Gender, Singular and Plural.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require.  As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

11.12                     Governing Law.  The Plan is intended to be an unfunded
plan maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301 and 401 of ERISA and therefore to be exempt from Parts 2, 3
and 4 of Title I of ERISA.  The Plan is intended to meet and to be operated in
accordance with the requirements of Code Section 409A(a)(2), (3) and (4) and
shall be construed and interpreted in a manner consistent with such intent.  The
Plan shall be governed by and construed in accordance with the laws of the State
of California to the extent such laws are not preempted by federal law.

 

IN WITNESS WHEREOF, the Executive Committee of the Board of Directors of the
Company has approved the adoption of this Plan as of the Effective Date and has
caused the Plan to be executed by its duly authorized representative this 27th
day of September, 2012.

 

 

 

THE MACERICH COMPANY

 

 

 

 

 

By

      /s/ Richard A. Bayer

 

 

Richard A. Bayer

 

Senior Executive Vice President,

 

Chief Legal Officer and Secretary

 

17

--------------------------------------------------------------------------------
